       2:17-cr-20037-JES-JEH # 420       Page 1 of 7                                      E-FILED
                                                             Wednesday, 26 June, 2019 07:29:15 PM
                                                                     Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      )       Case No.17-20037
                                         )
BRENDT A. CHRISTENSEN,                   )
                                         )
      Defendant.                         )

           MOTION TO STRIKE THE FUTURE DANGEROUSNESS
        NON-STATUTORY AGGRAVATING FACTOR AS NONE OF THE
            GOVERNMENT’S EVIDENCE ADDRESSES FUTURE
                   DANGEROUSNESS IN PRISON

      NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and moves this Court to strike the future dangerousness non-statutory

aggravating factor as none of the government’s evidence addresses future

dangerousness in prison.

                              I. PROCEDURAL HISTORY

      On October 3, 2017, Mr. Christensen was charged in a superseding indictment

with kidnapping resulting in death. Dkt. Entry 26. Death is an authorized sentence for

that offense and the superseding indictment contained a Notice of Special Findings

making death an authorized sentence under the Federal Death Penalty Act (“FDPA”).

Id. On January 19, 2018, the government filed a Notice of Intent to Seek the Death

Penalty. Dkt. Entry 54.

      In the notice the government listed as a non-statutory aggravating factor



                                             1
        2:17-cr-20037-JES-JEH # 420              Page 2 of 7



supporting a sentence of death, “Future dangerousness of the defendant. The defendant is

likely to commit criminal acts of violence in the future that would constitute a

continuing and serious threat to the lives and safety of others, as evidenced by, at least,

his expressed desire to be known as a killer; and his claims of additional victims and

expertise in avoiding detection.” Id. at 3. This language is repeated in the government’s

proposed jury instructions. Dkt. Entry 399 at 26.1

    II. WHEN THE ONLY AUTHORIZED SENTENCE OTHER THAN DEATH IS LIFE
    IMPRISONMENT WITH NO PAROLE FUTURE DANGEROUSNESS EVIDENCE IS
               LIMITED TO FUTURE DANGEROUSNESS IN PRISON

        When the prosecution places a capital defendant’s future dangerousness at issue,

and the only sentencing alternative to death available to the jury is life imprisonment

without possibility of parole, due process entitles the defendant to inform the jury of his

parole ineligibility. Simmons v. South Caroline, 512 U.S. 154, 177 (1994) (O’Connor, J.,

concurring); Shafer v. South Carolina, 532 U.S. 36, 39 (2001). Since the defendant will

never be outside of prison again in such circumstances, any future dangerousness

evidence must be limited to future dangerousness in prison.

        Several courts have rejected the government’s attempts to introduce future

dangerousness evidence not limited to the prison setting. In United States v. Sampson,

No. 1:01-cr-10384-LTS, ECF #2508 (D. Mass. 2016), the district court refused to allow the

government from introducing the defendant’s alleged statement to a prison guard that

if he were released he would kill again. The district court found the statement had


1
 Regardless of the Court’s ruling on this motion the “at least” language must be removed from the jury
instructions. The government has had two years to specify the evidence in support of its aggravating
factors. It cannot add to those allegations now.

                                                    2
        2:17-cr-20037-JES-JEH # 420               Page 3 of 7



“limited probative value, if any,” because the only alternative to a sentence of death

was life imprisonment without the possibility of release. Id. at 5.

        Likewise, in United States v. O’Reilly, 545 F.Supp.2d 630, 638-639 (E.D. Mich.

2008), United States v. Llera Plaza, 179 F.Supp.2d 464, 487-488 (E.D. Pa. 2001), United

States v. Duncan, 2008 WL 711603, *11 (D. Idaho 2008), and United States v. Rodriguez,

2006 WL 487117, *5 (D.N.D. 2006), the district judges limited the government’s future

dangerousness evidence to future dangerousness in prison. Duncan and Rodriguez both

rejected the government’s argument that the possibility that the defendant might escape

or be pardoned justified presenting future dangerousness evidence outside of prison.

The district judges found those situations “illusory” or “too speculative” or “remote” to

justify evidence concerning future dangerousness outside of prison.

        Indeed, the case law is so strong on this point Modern Federal Jury Instructions—

Criminal Instruction 9A-17 states: “You may only consider the non-statutory

aggravating factor of future dangerousness in the context of the mandatory life sentence

without the possibility of release that must be imposed by the Court if Defendant is not

sentenced to death, and the conditions of confinement that may likely be imposed by

the United States Bureau of Prisons.” 1 Leonard B. Sand, et al., Modern Federal Jury

Instructions — Criminal, Inst. 9A-17 (2008).2




2
 The Eleventh Circuit upheld a future dangerousness instruction that allowed the jury to consider the
defendant’s future dangerousness outside of prison “if each [juror found] beyond a reasonable doubt that
Mr. LeCroy does pose a risk of escape.” LeCroy v. United States, 739 F.3d 1297, 1322-23 (11th Cir.
2014). But the defendant in that case had a history of escape attempts. Id.at 1323. Mr. Christensen has no
such history as he has no criminal history at all. Furthermore, the evidence at the penalty phase will show
Mr. Christensen has no history of violating any prison rules, let alone trying to escape.

                                                     3
         2:17-cr-20037-JES-JEH # 420                Page 4 of 7




    III. NONE OF THE GOVERNMENT’S FUTURE DANGEROUSNESS EVIDENCE
               ADDRESSES FUTURE DANGEROUSNESS IN PRISON3

        None of the government’s future dangerousness evidence focuses on Mr.

Christensen’s future danger in prison. Mr. Christensen’s “expressed desire to be known

as a killer; and his claims of additional victims and expertise in avoiding detection,” say

nothing about Mr. Christensen’s dangerousness in prison.

        First, Mr. Christensen has already been convicted of killing Ms. Zhang.

Accordingly, there is no need for Mr. Christensen to kill someone in prison to gain the

title “killer.” And, none of the government’s evidence shows any likelihood that Mr.

Christensen would kill someone while imprisoned. The actual evidence on this point,


3
 Additionally, the government’s Proposed Jury Instructions continue to use the term “likely to” commit
future acts of violence. This is the incorrect standard. In his Motion to Strike Aggravating Factor Alleging
Future Dangerousness, at 12-15, Mr. Christensen argued that the “likely to commit criminal acts of
violence in the future” language of ¶ III-2 of the NOI, see Dkt 54, is vague and couched in similar
language held constitutionally infirm in Johnson v. United States, 135 S. Ct. 2551 (2017), and Sessions v.
DiMaya, 138 S.Ct. 1204 (2018). This same reasoning was reaffirmed by the Supreme Court this week
in United States v. Davis, #18-431 (Slip Opinion, June 24, 2019), in holding the “crimes of violence”
provision of 18 U.S.C. §924(c)(1)(A) unconstitutionally vague. In addition to the vagueness issue, the
“likely to commit” language of the NOI unconstitutionally similarly dilutes the reasonable doubt burden
of proof required by the FDPA and the Fifth and Eighth Amendments, see e.g. 18 U.S.C. §3593(c)
(aggravating factors must be proved beyond a reasonable doubt), by injecting a preponderance standard
into the determination of whether Mr. Christensen will commit crimes of violence in the future. In this
regard, it should be noted that the future danger aggravating factor is not a statutory one defined by
Congress and no other aggravating factor defined by Congress suggests that a jury may base a sentence of
death on a future prognostication of criminal conduct, as opposed to focusing on past convictions and
conduct. See e.g. 18 U.S.C. §3592. The “likely” language of ¶III-2 is entirely government-created, the
effect of which, if not the purpose, is to lessen its burden of proving what, as set out in Dkt 122, is
essentially unprovable and unreliable in the first instance. In addition to all the other problems with the
future dangerousness aggravator, the direction to the jury that its mission is to determine beyond a
reasonable doubt whether something is probable is as incomprehensible and vague as other aggravating
factors found unconstitutionally vague. See e.g. Maynard v. Cartwright, 486 U.S. 356 (1988). If the
Court does not strike the future danger aggravator in its entirety, Mr. Christensen requests that it strike the
“likely” language and instruct the jury that the government must prove beyond a reasonable doubt that
Mr. Christensen “will commit serious act of violence in the future that constitute a serious threat to the
life and safety of others.”

                                                       4
       2:17-cr-20037-JES-JEH # 420          Page 5 of 7



Mr. Christensen’s conduct in general population for the past two years, demonstrates

the opposite.

       Second, as has been litigated repeatedly, there is no evidence Mr. Christensen has

“additional victims” beyond Ms. Zhang. Basing an aggravating factor on unreliable

evidence which the government has no evidence to support violates the Eighth

Amendment. See, Sealed Omnibus Motions In Limine To Exclude Evidence At Trial, Dkt.

Entry 239 pp. 17-20; Motion for Mistrial or Limiting Instruction, Dkt. Entry 392. In its

Reply to Mr. Christensen’s Motion to Preclude Improper Argument During Closing, the

government states, “[t]he United States has alleged the defendant’s statement that he

had prior murders as demonstrating the intent which, it alleges, makes him a risk of

future dangerousness.” Dkt. Entry 396 at 2. But the government does not explain how

an untrue statement that, while not in prison, Mr. Christensen killed people other than

Ms. Zhang supports a finding that Mr. Christensen presents a danger of committing a

murder while imprisoned in the Bureau of Prisons.

       Third, Mr. Christensen did not avoid detection for any murder. He was caught

almost immediately. Accordingly, arguing that Mr. Christensen has avoided detection

for prior murders assumes that there have in fact been prior murders other than the

killing of Ms. Zhang. But the government claims it has not introduced Mr. Christensen’s

statement about prior murders to prove that there actually are any prior murders. Since

there have not been any prior murders, Mr. Christensen has not avoided detection for

any murder and the government must be prohibited from making any such argument.

Furthermore, Mr. Christensen is unaware of any murder occurring in a Bureau of

                                              5
       2:17-cr-20037-JES-JEH # 420        Page 6 of 7



Prisons’ facility that remains unsolved. And, since Mr. Christensen had never been in

prison before making the untrue statement the he could commit a murder and avoid

detection could not have been referring to committing a murder in the prison setting.

      None of the government’s future dangerousness evidence addresses Mr.

Christensen’s future dangerousness in prison. Instead, the facts listed in the NOI and

the government’s proposed jury instructions deal exclusively with the risk Mr.

Christensen might pose to the community if he were not in prison. That is not proper

future dangerousness evidence. Since the government may not at this late date alter or

amend its proposed aggravating factors, the Court should strike the future

dangerousness non-statutory aggravating factor. Alternatively, the Court must instruct

the jury that the future dangerousness non-statutory aggravating factor is limited to Mr.

Christensen’s future dangerousness in prison.

      WHEREFORE, the Defendant respectfully requests the Court limit the

government’s future dangerousness evidence to future dangerousness in prison.

Furthermore, the Defendant requests the Court order the government to provide a

proffer of its future dangerousness evidence to ensure it actually deals with future

dangerousness in prison.

      Respectfully submitted,

              /s/Elisabeth R. Pollock                   /s/ George Taseff
             Assistant Federal Defender                 Assistant Federal Defender
             300 West Main Street                       401 Main Street, Suite 1500
             Urbana, IL 61801                           Peoria, IL 61602
             Phone: 217-373-0666                        Phone: 309-671-7891
             FAX: 217-373-0667                          Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

                                            6
       2:17-cr-20037-JES-JEH # 420        Page 7 of 7



             /s/ Robert Tucker                          /s/ Julie Brain
             Robert L. Tucker, Esq.                     Julie Brain, Esq.
             7114 Washington Ave                        916 South 2nd Street
             St. Louis, MO 63130                        Philadelphia, PA 19147
             Phone: 703-527-1622                        Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com




                              CERTIFICATE OF SERVICE

      I hereby certify that on June 26, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             7
